258 S.W.3d 834 (2008)
Leonard CARPENTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89819.
Missouri Court of Appeals, Eastern District, Division One.
May 13, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 15, 2008.
Application for Transfer Denied August 26, 2008.
*835 Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Leonard Carpenter ("Movant") appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his sole point on appeal, Movant asserts the motion court committed clear error in denying his motion because he received ineffective assistance as a result of the "all or nothing" approach adopted by his trial counsel with regard to a videotaped statement he made to police.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).